           Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 1 of 23




1
     WILLIAM G. MONTGOMERY                                JOHN L. CONDREY (SBN: 026220)
     MARICOPA COUNTY ATTORNEY                             KIRA N. BARRETT (SBN: 029778)
2                                                         RACHEL L. WERNER (SBN: 033361)
     BY:    ANN THOMPSON UGLIETTA (013696)                GORDEN REES SCULLY
3           MAXINE S. MAK (031158)                              MANSUKHANI, LLP
            Deputy County Attorneys                       Two N. Central Avenue Suite 220
4
                                                          Phoenix, AZ 85004
5           CIVIL SERVICES DIVISION                       Telephone: (602) 794-2474
            Security Center Building                      Facsimile: (602) 265-4716
6           222 North Central Avenue, Suite 1100          jcondrey@grsm.com
            Phoenix, Arizona 85004                        knbarrett@grsm.com
7           MCAO Firm No. 00032000                        rwerner@grsm.com
            Telephone (602) 506-8541
8           Fax (602) 506-8567                            Attorneys for Defendant Prudential
            uglietta@mcao.maricopa.gov                          Overall Supply
9           makm@mcao.maricopa.gov
10          ca-civilmailbox@mcao.maricopa.gov

11          WILLIAM W. PEARSON (012845)
12
            PEARSON LAW GROUP LLC
            3509 East Shea Blvd.,
13          Phoenix, Arizona 85028
14
            Tel. (602) 237-5405
            Fax (602) 759-7310
15          wink@pearsonlg.com
16
     Attorneys for Defendant Maricopa County
17
                                UNITED STATES DISTRICT COURT
18

19                                FOR THE DISTRICT OF ARIZONA
20
     Gallagher & Kennedy, PA.                          No.2:16-cv-04447-DAE-BGM
21
                   Plaintiff,
22

23   vs.                                               PURSUANT TO FED. R. CIV. P.
                                                       RULE 14, DEFENDANTS
24
     City of Phoenix, et al.,                          MARICOPA COUNTY’S AND
25                                                     PRUDENTIAL OVERALL SUPPLY’S
                    Defendants.                        THIRD-PARTY COMPLAINT
26

27

28




                                                   1
        Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 2 of 23




1
      Maricopa County, a political subdivision of
      the State of Arizona and Prudential Overall
2     Supply, a California corporation,
3                  Third-Party Plaintiffs,
4     vs.
5    AESCO, Inc., an Ohio corporation; Air Liquide
     America Specialty Gases, LLC, a Delaware
6    limited liability company; Arizona Public
7
     Service Company, an Arizona corporation;
     Arizona Western Dry Cleaning, an unidentified
8    entity; ArvinMeritor Inc., a Nevada
9
     corporation; Belden Communications Co., a
     Delaware Corporation; Celgene Corporation, a
10   Delaware Corporation; Clean Harbors, LLC, an
11
     Arizona limited liability company; Corning
     Incorporated, a New York corporation; Dolphin
12   Incorporated, an Arizona corporation; Freescale
     Semiconductor, Inc., a Delaware corporation;
13
     G&K Textile Services, Inc., a Minnesota
14   Corporation; Honeywell International Inc., a
     Delaware corporation; ITT Inc., an Indiana
15
     corporation; Kinder Morgan Energy Partners,
16   LP, a Delaware limited partnership; Milum
     Textile Services Co., an Arizona corporation;
17
     Moon Dry Cleaners, an unidentified entity;
18   NUCOR Corporation, a Delaware corporation;
     Reynolds Metal Company, a Delaware
19
     corporation; Salt River Project Agricultural
20   Improvement and Power District, a political
     subdivision of the State of Arizona; Southwest
21
     Products Corporation, an Arizona Corporation;
22   Textron Inc., a Delaware corporation; United
     States Department of Defense (Air Force);
23
     United States Department of Energy; Univar
24   USA Inc., a Washington corporation; Uni-Tek
     Precision, Inc; John and Jane Does I-X; Black
25   and White Corporations I-X; ABC LLCs I-X;
26   and XYZ Partnerships I-X.

27
                     Third-Party Defendants.

28




                                                    2
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 3 of 23




1
           Defendants and Third-Party Plaintiffs Maricopa County (“County”) and Prudential Overall

2    Supply (“Prudential”) (hereinafter jointly “Third-Party Plaintiffs”), for their Third-Party
3
     Complaint against AESCO, Inc., Air Liquide America Specialty Gases, LLC, Arizona Public
4
     Service Company, Arizona Western Dry Cleaning, Belding Communications, Celgene
5

6    Corporation, Clean Harbors Arizona LLC, Corning Incorporated, ArvinMeritor, Inc., Dolphin
7
     Incorporated, Freescale Semiconductor, Inc., G&K Textile Services Inc., Honeywell International
8
     Inc., ITT, Inc., Kinder Morgan Energy Partners, LP, Milum Textile Services Co., Moon Dry
9

10   Cleaners, NUCOR Corporation, Reynolds Metal Company, Salt River Project Agricultural
11
     Improvement and Power District, Southwest Products Corporation, Textron Inc., United States
12
     Department of Defense (Air Force), United States Department of Energy, Univar USA Inc., Uni-
13

14   Tek Precision, Inc., Zep Manufacturing Co., John and Jane Does I-X; ABC Corporations I-X;
15   ABC LLCs I-X; and XYZ Partnerships I-X (collectively “Third-Party Defendants”) allege as
16
     follows:
17

18                                   NATURE OF THE ACTION

19         1.     This is a civil action pursuant to the Comprehensive Environmental Response,
20
     Compensation, and Liability Act of 1980, as amended 42 U.S.C. § 9601 et seq. (“CERCLA”).
21

22
           2.     This case arises out of a purported civil action under CERCLA brought by Plaintiff

23   law firm, Gallagher & Kennedy, PA (“G&K”), against Defendants/Third Party Plaintiffs County,
24
     Prudential and the City of Phoenix (“City”).
25
           3.     G&K previously served as counsel on a contingent fee basis for Roosevelt Irrigation
26

27   District (“G&K”) in a separate CERCLA action against Defendants and dozens of others, No.
28
     CV-10-00290-DAE (BGM) (“the RID Litigation”). The RID Litigation was settled for $1.2



                                                    3
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 4 of 23




1
     million and dismissed with prejudice on April 17, 2018 (Dkt. #1568). Settlement of the RID

2    Litigation was prompted by the Court’s two rulings (Dkts. ##1366 and 1392) holding that RID
3
     lacked standing to recover alleged costs that it had not incurred and had no non-contingent liability
4
     to pay. The costs for which RID had no standing to pursue included G&K’s attorney fees,
5

6    professional services advanced by Synergy Environmental LLC (“Synergy”), and costs paid by
7
     Spinnaker Holdings, LLC (“Spinnaker”) for well-head treatment at four RID wells.
8
            4.     On December 16, 2016, three weeks after the Court ruled that RID had no standing
9

10   to recover costs RID did not pay, G&K filed its Complaint (Dkt. #1) against thirty-one (31)
11
     Defendants, alleging, under CERCLA, every named Defendant was jointly and severally liable to
12
     G&K for costs allegedly incurred by G&K, on behalf of RID.
13

14          5.     On December 16, 2016, the same day G&K filed its Complaint, Synergy and
15   Spinnaker filed their own CERCLA complaint, No. 2:16-cv-04448-DAE (BGM), alleging claims
16
     against twenty-five (25) Defendants that identically tracked the defendants and claims made by
17

18   RID in its Third Amended Complaint in the RID Litigation. On April 16, 2018, Spinnaker and

19   Synergy notified the Court all defendants were voluntarily dismissed without prejudice (Dkt.
20
     #161) after which, the next day on April 17, 2018, the Court closed the case (Dkt. #164).
21

22
            6.     No facts or law in G&K’s Complaint or in G&K’s Initial Disclosure Statement

23   establishes G&K standing to seek recovery of alleged costs incurred by Synergy and Spinnaker,
24
     as set forth in the Synergy/Spinnaker complaint in No. 2:16-cv-04448-DAE (BGM).
25
            7.     Without explanation in its Complaint (Dkt. #1 ¶52) G&K alleges, on behalf of RID,
26

27   it incurred at least $15,000,000 in response costs yet describes its Complaint as an “initial action”
28
     with an attached statement of damages, Exhibit B (Dkt. #1-2), that lists only $6,741,144.18 in



                                                      4
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 5 of 23




1
     damages most of which are for G&K fees, Synergy fees and Spinnaker costs.

2           8.     On September 21, 2018, G&K filed a Notice of Dismissal (Dkt. #306), dismissing
3
     without prejudice, twenty-eight (28) of its original thirty-one (31) Defendants leaving only three
4
     Defendants, the County, Prudential and City, to defend against G&K’s claims.
5

6           9.     On June 12, 2019, after a June 4, 2019 Scheduling Conference, the Court issued a
7
     Scheduling Order (Dkt. #373) that provided, inter alia, that Defendants shall file third-party
8
     complaints, without the need for prior court approval, on or before August 16, 2019.
9

10          10.    Defendants/Third-Party Plaintiffs deny G&K’s allegations in their entirety as
11
     flawed in fact and law. Third-Party Plaintiffs further allege, that should they be found liable, their
12
     liability should not be joint but rather limited to their equitable shares. In the unlikely event that
13

14   Third-Party Plaintiffs are ordered to pay G&K’s alleged costs that should be properly borne by
15   other parties, then Third-Party Plaintiffs are entitled to contribution pursuant to CERCLA, 42
16
     U.S.C. § 9613(f) from Third-Party Defendants for their respective shares of any response costs
17

18   adjudged against Third-Party Plaintiffs.

19                                    JURISDICTION AND VENUE
20
            11.    This action arises under Section 113 of CERCLA, 42 U.S.C. § 9613.
21

22
            12.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 42 U.S.C.

23   § 9613(b).
24
            13.    Venue lies in the United States District Court for the District of Arizona pursuant to
25
     28 U.S.C. § 1391(b)(2) and 42 U.S.C. §§ 9607(a) and 9613(b). The claims asserted in this Third-
26

27   Party Complaint arose in Maricopa County, Arizona.
28




                                                       5
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 6 of 23




1
                                       GENERAL ALLEGATIONS

2           14.    G&K alleges that RID owns and operates approximately 100 groundwater wells
3
     located west of Phoenix in the western portion of Maricopa County that are used to supply
4
     irrigation water to public and private entities for industrial and agricultural use.
5

6           15.    G&K alleges that at least twenty of RID’s wells are contaminated with hazardous
7
     substances including, but not limited to, TCE, PCE, TCA, 1,1-DCA, 1,1-DCE, 1,2-DCA, cis-1,2-
8
     DCE, and MTBE. G&K further alleges that these contaminants were released from three regional
9

10   sites, previously identified by EPA and ADEQ: Motorola 52nd Street Superfund Site (“M-52 Site),
11
     West Van Buren Area WQARF Site (“WVBA Site”), and West Central Phoenix WQARF Site
12
     (“WCP Site”).
13

14          16.    G&K alleges in its Complaint and in other filings, many facilities, including the
15   Third-Party Plaintiffs’ properties, in the three regional sites released one or more of the identified
16
     contaminants into groundwater.
17

18          17.    G&K alleges that, on RID’s behalf, it incurred response costs to treat contaminated

19   groundwater to drinking water standards, even though RID’s sole business is to supply irrigation
20
     water to farmers, and the groundwater pumped by RID, at all relevant times, is fit for irrigation
21

22
     use without any treatment.

23          18.    To respond to the alleged contamination of the RID wells, G&K alleges that G&K,
24
     on behalf of RID, incurred response costs for which G&K can obtain joint and several
25
     reimbursement from Third-Party Plaintiffs under CERCLA 42 U.S.C. §§ 9601 to 9675.
26

27                                   THIRD-PARTY DEFENDANTS
28
            19.    Each Third-Party Defendant identified in this Third-Party Complaint is a “person”



                                                       6
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 7 of 23




1
     as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

2            20.   Each Third-Party Defendant is a current or former “owner or operator” of a
3
     “facility” within the meaning of Sections 101(9) and (20) of CERCLA, 42 U.S.C. §§ 9601(9) and
4
     (20).
5

6            21.   AESCO, Inc. (“AESCO”).                According to public information and ADEQ
7
     documents, AESCO, previously owned and/or operated a facility at 5133 West Latham Street,
8
     Phoenix, Arizona from which there has been an alleged release or threatened release of hazardous
9

10   substances, including TCE in the soil and in the groundwater.
11
             22.   The contaminants potentially released at AESCO are the same ones that Third-Party
12
     Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their fair share
13

14   of a common liability.
15           23.   Air Liquide America Specialty Gases, LLC, (“Air Liquide”). According to public
16
     information and as alleged by G&K, on behalf of RID, in the related RID Litigation, Air Liquide
17

18   owns and operates a 9.9-acre facility at 201 South 45th Avenue, Phoenix, Arizona within the

19   WVBA Site from which it is alleged there has been a release or threatened release of hazardous
20
     substances. Additionally, according to public documents, PCE, TCE, TCA, and 1,1-DCE have
21

22
     been detected in the soils beneath this facility.

23           24.   The contaminants allegedly released at the Air Liquide facility are the same ones
24
     that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of
25
     their fair share of a common liability.
26

27           25.   Arizona Public Service (“APS”). According to public information and as alleged
28
     by G&K, on behalf of RID, in the related RID Litigation, APS owned and/or operated a facility



                                                         7
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 8 of 23




1
     at 320 West Lincoln Street, Phoenix, Arizona from which it has been alleged there was a release

2    or a threatened release of hazardous substances during its period of ownership. APS also owns
3
     and operates facilities at 505 South 2nd Avenue, 502 South 2nd Avenue, and 501 South 2nd
4
     Avenue, Phoenix, Arizona from which, according to G&K, there has been a release or threatened
5

6    release of hazardous substances including PCE, TCE, and TCA.
7
            26.    APS also has been identified as a potentially responsible party in OU-3 at the M-52
8
     Site, where TCE, 1,1,1-TCA, and PCE have been detected in the groundwater.
9

10          27.    The contaminants allegedly released at the APS facilities are the same ones that
11
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
12
     fair share of a common liability.
13

14          28.    Arizona Western Dry Cleaning (“Arizona Western”). According to public
15   information and ADEQ documents, Arizona Western owned and/or operated a facility at 5144
16
     West McDowell Road, Phoenix, Arizona from which there has been an alleged release or
17

18   threatened release of hazardous substances during its period of ownership or operation.

19          29.    The contaminants potentially released at the Arizona Western facility are the same
20
     ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in
21

22
     excess of their fair share of a common liability.

23          30.    ArvinMeritor, Inc. According to public information and as alleged by G&K, on
24
     behalf of RID, in the related RID Litigation, ArvinMeritor, Inc. owns and/or operates a facility at
25
     500 S. 15th Street in Phoenix, Arizona from which there allegedly has been a release or threatened
26

27   release of hazardous substances, including VOCs, PCE, TCE, TCA 1,1-DCA, 1,1-DCE, and 1,2-
28
     DCE.



                                                         8
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 9 of 23




1
            31.    The contaminants allegedly released at the ArvinMeritor, Inc. are the same ones that

2    Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
3
     fair share of a common liability.
4
            32.    Belden Communications Co. (“Belden”). According to public information and
5

6    ADEQ documents, Belden owned and/or operated the facility located at 505 North 51st Avenue,
7
     Phoenix, Arizona from which there allegedly has been a release or threatened release of hazardous
8
     substances including 1,1,1-TCA in the soil and in the groundwater.
9

10          33.    The contaminants potentially released at the Belden facility are the same ones that
11
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
12
     fair share of a common liability.
13

14          34.    Celgene Corporation (“Celgene”). According to public information and ADEQ
15   documents, Celgene owns and/or operates the facility located at 620 North 51st Avenue, Phoenix,
16
     Arizona from which there has been an alleged release or threatened release of release of hazardous
17

18   substances including 1,1,1-TCA in the soil and in the groundwater.

19          35.    The contaminants potentially released at the Celgene facility are the same ones that
20
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
21

22
     fair share of a common liability.

23          36.    Clean Harbors Arizona LLC (“Clean Harbors”).                     According to public
24
     information including ADEQ records, Clean Harbors is a current owner, operator and successor-
25
     in-interest to Safety-Kleen (California), Recycling Resources, Inc., and Bud’s Oil Service, Inc.,
26

27   for a facility located at 1340 West Lincoln Street, Phoenix, Arizona from which there has been an
28
     alleged release or threatened releases of hazardous substances. According to ADEQ records, TCE



                                                       9
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 10 of 23




1
     and PCE have been detected in soil vapor and high concentrations of PCE have been detected in

2    soil. In addition, groundwater samples taken from wells at the 1340 West Lincoln Street property
3
     detected hazardous substances including, but not limited to, TCA, PCE, TCE, cis-1,2-DCE,
4
     chloroform, 1,1-DCE, trans-1,2-DCE, 1,1,1-TCA, and 1,1,2-TCA.
5

6           37.    The contaminants allegedly released at the Clean Harbors facility are the same ones
7
     that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of
8
     their fair share of a common liability.
9

10          38.    Corning Incorporated (“Corning”). According to public information and as
11
     alleged by G&K, on behalf of RID, in the related RID Litigation, Corning owns and/or operates
12
     facilities located at 3536 West Osborn Road and 425 South 67th Avenue, Phoenix, Arizona, from
13

14   which there allegedly has been a release or threatened release of a hazardous substance, or Corning
15   formerly owned or operated that facility at the time of a release or threatened release of hazardous
16
     substances at the facility. Further, G&K alleges PCE, TCE, TCA, and 1,1-DCE are present in the
17

18   soil at the facility located at 3536 West Osborn Road, and PCE, TCE, and, 1,1-DCE, are present

19   in the groundwater.
20
            39.    The contaminants allegedly released at the Corning facilities are the same ones that
21

22
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their

23   fair share of a common liability.
24
            40.    Dolphin Incorporated (“Dolphin”). According to public information and as
25
     alleged by G&K, on behalf of RID, in the related RID Litigation, Dolphin owns and/or operates
26

27   a facility located at 740 South 59th Avenue, Phoenix, Arizona from which there has been an
28
     alleged release or threatened release of a hazardous substance. Further, G&K alleges TCA, PCE,



                                                       10
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 11 of 23




1
     TCE, 1,1-DCE, 1.1- DCA, and cis-1,2-DCE are present in the soil and PCE, TCE, TCA, 1,1-

2    DCE, 1,1-DCA, cis-1,2-DCE, and 1,2- DCA are present in the groundwater at the 740 South 59th
3
     Avenue facility.
4
            41.    The contaminants allegedly released at the Dolphin facility are the same ones that
5

6    Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
7
     fair share of a common liability.
8
            42.    Freescale Semiconductor, Inc. (“Freescale”). According to public information
9

10   and as alleged by G&K, on behalf of RID, in the related RID Litigation, Freescale was formerly
11
     a division of the Semiconductor Products Sector of Motorola, Inc. G&K alleges: Freescale was
12
     spun off into a separate entity by Motorola in 2004, and, is a successor-in-liability to Motorola;
13

14   Motorola owned and operated a facility at the M-52 Site since approximately 1956 and during
15   time frames relevant to this action; solvents, such as TCE, TCA and PCE were used in various
16
     operations at this facility; and soil and groundwater contamination, including TCE and TCA, exist
17

18   at the facility property, with groundwater contamination continuing to the west of the property.

19   G&K further alleges Motorola sent solvent wastes directly to facilities in the WVBA Site that
20
     independently contributed to the regional contamination. G&K claims on information and belief
21

22
     that Freescale has assumed liability for contamination caused by Motorola’s operations.

23          43.    The contaminants allegedly released at the Motorola/Freescale facility at M-52 Site
24
     and the WVBA Site are the same ones that Third-Party Plaintiffs are at risk of incurring response
25
     costs or at risk of payment in excess of their fair share of a common liability.
26

27          44.    G&K Textile Services Inc (“G&K Textile”). According to public information and
28
     ADEQ documents, G&K Textile, owns and/or operates the facility located at 4804 East Roosevelt



                                                       11
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 12 of 23




1
     Street, Phoenix, Arizona from which there has been an alleged release or threatened release of a

2    hazardous substance, or G&K Textile, formerly owned or operated that facility at the time of an
3
     alleged release or threatened release of a hazardous substance at the facility, which includes PCE
4
     in the soil and in the groundwater.
5

6           45.    The contaminant potentially released at the G&K Textile facility is the same one
7
     that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of
8
     their fair share of a common liability.
9

10          46.    Honeywell International Inc. (“Honeywell”). According to public information
11
     and as alleged by G&K, on behalf of RID, in the related RID Litigation, Honeywell owns and/or
12
     operates a facility located at 111 South 34th Street, Phoenix, Arizona (“34th Street Facility”).
13

14   G&K claims: portions of the 34th Street Facility are leased from the City; Honeywell and/or its
15   predecessors also owned the 34th Street Facility during a time of an alleged release or threatened
16
     release of hazardous substances at the facility; and, the 34th Street Facility extends approximately
17

18   from the northernmost runway at Sky Harbor International Airport on the south to Washington

19   Street on the north, and from 36th Street on the east to 24th Street on the west. G&K alleges TCE,
20
     PCE, PCA, 1,2-DCE, and 1,1-DCE are present in the soil and PCE, TCE, TCA, 1,1-DCE, and cis-
21

22
     1,2-DCE are present in the groundwater at the 34th Street Facility.

23          47.    The contaminants allegedly released at the Honeywell 34th Street Facility are the
24
     same ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment
25
     in excess of their fair share of a common liability.
26

27          48.    ITT, Inc. According to public information and as alleged by G&K, on behalf of
28
     RID, in the related RID Litigation, ITT, Inc. leased a 9.8-acre property located at 2801 East Air



                                                      12
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 13 of 23




1
     Lane in Phoenix, found in the OU2 portion of the M-52 Site. Further, G&K alleges, during the

2    period of ITT’s lease, there has been a release or threatened release of hazardous substances
3
     including TCE, PCE and DEC in the soil gas, TCE and PCE in the subsurface soils, and TCE,
4
     DCE and TCA in the groundwater.
5

6           49.    The contaminants allegedly released at the ITT, Inc. facility are the same ones that
7
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
8
     fair share of a common liability.
9

10          50.    Kinder Morgan Energy Partners, LP (“Kinder Morgan”). According to public
11
     information and as alleged by G&K, on behalf of RID, in the related RID Litigation, Kinder
12
     Morgan owns and/or operates a facility located at 10 South 51st Avenue in Phoenix, Arizona and
13

14   included in the WVBA Site. Additionally, G&K alleges there has been a release or threatened
15   release of hazardous substances at the facility’s evaporation pond and process, including PCE,
16
     TCE, TCA, 1,1-DCE, cis-1,2-DCE and 1,2-DCA.
17

18          51.    The contaminants allegedly released at the Kinder Morgan facilities are the same

19   ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in
20
     excess of their fair share of a common liability.
21

22
            52.    Milum Textile Services Co (“Milum”). According to public information and as

23   alleged by G&K, on behalf of RID, in the related RID Litigation, Milum owns and/or operates
24
     facilities located at 333 North 7th Avenue in Phoenix, Arizona from which there has been a release
25
     or threatened release of a hazardous substance, or Milum formerly owned or operated that facility
26

27   at the time of a release or threatened release of hazardous substances at the facility that include
28
     PCE, TCE, TCA, and 1,1-DCE in the soil at the facility located at 333 North 7th Avenue and PCE,



                                                       13
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 14 of 23




1
     TCE, and, 1,1-DCE in the groundwater.

2           53.    The contaminants allegedly released at the Milum are the same ones that Third-
3
     Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their fair
4
     share of a common liability.
5

6           54.    Moon Dry Cleaners. According to public information and ADEQ documents,
7
     Moon Dry Cleaners formerly owned and/or operated the facility located at 5132 West McDowell
8
     Road, Phoenix, Arizona from which there has been an alleged release or threatened release of
9

10   hazardous substances during its period of ownership or operation.
11
            55.    The contaminants potentially released at the Moon Dry Cleaners facility are the
12
     same ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment
13

14   in excess of their fair share of a common liability.
15          56.    NUCOR Corporation (“NUCOR”). According to public information and as
16
     alleged by G&K, on behalf of RID, in the related RID Litigation, NUCOR owns and/or operates
17

18   facilities located at 3536 West Osborn Road in Phoenix, Arizona from which there has been an

19   alleged release or threatened release of a hazardous substance, or NUCOR formerly owned or
20
     operated that facility at the time of an alleged release or threatened release of hazardous substances
21

22
     at the facility that include PCE, TCE, and 1,1-DCE in the soil at the facility and PCE, TCE, and,

23   1,1-DCE in the groundwater.
24
            57.    The contaminants allegedly released at the NUCOR are the same ones that Third-
25
     Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their fair
26

27   share of a common liability.
28
            58.    Reynolds Metal Company. According to public information and as alleged by



                                                      14
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 15 of 23




1
     G&K, on behalf of RID, in the related RID Litigation, Reynolds Metal Company owns and/or

2    owned an aluminum extrusion facility on 320 acres between 35th Avenue and 43rd Avenue and
3
     between Van Buren and the Union Pacific Railroad tracks from which there has been an alleged
4
     release or threatened release of hazardous substances that include PCE, TCE, and TCA in the soil
5

6    and soil gas samples and PCE, TCE, 1,1-DCE and 1,1-DCA in groundwater samples.
7
            59.    The contaminants allegedly released at the Reynolds Metal Company are the same
8
     ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in
9

10   excess of their fair share of a common liability.
11
            60.    Salt River Project Agricultural Improvement and Power District (“SRP”).
12
     According to public information and as alleged by G&K, on behalf of RID, in the related RID
13

14   Litigation, SRP, a political subdivision of the State of Arizona, owns and/or operates or formerly
15   owned and/or operated facilities located at 10 South 51st Avenue, 100 South 55th Avenue, 120
16
     South 55th Avenue, and 1616 East Lincoln Street in Phoenix, Arizona from which there has been
17

18   an alleged release or threatened release of hazardous substances hazardous substances that

19   include: PCE, TCE, and TCA use at the facilities; PCE, TCE, and petroleum hydrocarbons
20
     released at the facilities; PCE, TCE, TCA, and petroleum hydrocarbons present in the soil and soil
21

22
     gas at the facilities; and PCE, TCE, 1,1-DCE, 1,2-DCE, 1,2-DCA, and 1,1-DCA in the

23   groundwater at the facilities.
24
            61.    The contaminants allegedly released at the SRP facilities are the same ones that
25
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
26

27   fair share of a common liability.
28
            62.    Southwest Products Corporation (“Southwest Products”). Southwest Products



                                                       15
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 16 of 23




1
     owns and/or operates the facility located at 5143 West Roosevelt Street, Phoenix, Arizona from

2    which there has been an alleged release or threatened release of a hazardous substance, or
3
     Southwest Products formerly owned or operated that facility at the time of an alleged release or
4
     threatened release of hazardous substances at the facility, the include PCE and TCE in the soil and
5

6    in the groundwater.
7
            63.     The contaminants potentially released at the Southwest Products facility are the
8
     same ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment
9

10   in excess of their fair share of a common liability.
11
            64.     Textron Inc. According to public information and as alleged by G&K, on behalf
12
     of RID, in the related RID Litigation, Textron Inc. formerly owned and operated a 15-acre
13

14   property located at 3536 West Osborn Road in Phoenix, AZ, from which there has been an alleged
15   release or threatened release of PCE and 1,1-DCE in the soil and PCE, TCE, and 1,1-DCE in the
16
     groundwater.
17

18          65.     The contaminants allegedly released at the Textron Inc. facilities are the same ones

19   that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of
20
     their fair share of a common liability.
21

22
            66.     Uni-Tek Precision. Inc (“Uni-Tek”). Uni-Tek owns and/or operates facilities

23   located at 1030 North 53rd Avenue, Phoenix, Arizona from which there has been an alleged release
24
     or threatened release of a hazardous substance, or Uni-Tek, formerly owned or operated that
25
     facility at the time of an alleged release or threatened release of hazardous substances at the facility
26

27   that include PCE, and TCE in the soil and in the groundwater.
28
            67.     The contaminants potentially released at the Uni-Tek facility are the same ones that



                                                       16
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 17 of 23




1
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their

2    fair share of a common liability.
3
            68.    United States Department of Defense (Air Force). According to public
4
     information and as alleged by G&K, on behalf of RID, in the related RID Litigation, the United
5

6    States Department of Defense (Air Force) owns and/or operates a facility at 111 South 34th Street
7
     in Phoenix, Arizona located in the Motorola M-52 Site, from which there has been an alleged
8
     release or threatened release of hazardous substances including PCE, TCE, 1,1,1,1-TCA, cis-1,2-
9

10   DCE, 1,1-DCE, 1,1-DCA and petroleum hydrocarbons in the soil and TCE, PCE, 1,1,1-TCA, cis-
11
     1,2-DCE, 1,1-DCE, 1,1-DCA and petroleum hydrocarbons in the groundwater.
12
            69.    The contaminants allegedly released at the United States Department of Defense
13

14   (Air Force) facilities are the same ones that Third-Party Plaintiffs are at risk of incurring response
15   costs or at risk of payment in excess of their fair share of a common liability.
16
            70.    United States Department of Energy. According to public information and as
17

18   alleged by G&K, on behalf of RID, in the related RID Litigation, United States Department of

19   Energy owns or operates a facility at 615 South 43rd Avenue in Phoenix, Arizona known as the
20
     Western Area Power Administration, from which PCE, TCE, 1,1-DCE and cis-1,2-DCE were
21

22
     detected in the soil gas, PCE and TCA were present in soil samples and PCE, TCE, cis-1,2-DCE

23   and chloroform were detected in the groundwater.
24
            71.    The contaminants allegedly released at the United States Department of Energy
25
     facilities are the same ones that Third-Party Plaintiffs are at risk of incurring response costs or at
26

27   risk of payment in excess of their fair share of a common liability.
28
            72.    Univar USA Incorporated (“Univar”). According to public information and as



                                                       17
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 18 of 23




1
     alleged by G&K, on behalf of RID, in the related RID Litigation, Univar owns and/or operates a

2    facility located at 50 South 45th Avenue, Phoenix, Arizona from which there has been an alleged
3
     release or threatened release of hazardous substances including PCE, TCE, and chlorinated
4
     substances in the soil and PCE in the groundwater.
5

6           73.    The contaminants allegedly released at the Univar facility are the same ones that
7
     Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment in excess of their
8
     fair share of a common liability.
9

10          74.    Unknown Facility (“Black Corporation I”). Black Corporation I owned and/or
11
     operated the facility located at 5134 West Latham Street, Phoenix, Arizona from which Black
12
     Corporation I allegedly released or threatened release of hazardous substances at the facility.
13

14          75.    The contaminants potentially released at the Black Corporation I facility are the
15   same ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of payment
16
     in excess of their fair share of a common liability.
17

18          76.    Vacant Lot (“Black Corporation II”). Black Corporation II owned and/or

19   operated the facility located at 5137 West Latham Street, Phoenix, Arizona from which the Black
20
     Corporation II allegedly released or threatened release of hazardous substances at the facility that
21

22
     potentially include PCE, and TCE in the soil and groundwater.

23          77.    The contaminants potentially released at the Black Corporation II facility are likely
24
     the same ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of
25
     payment in excess of their fair share of a common liability.
26

27          78.    ZEP Manufacturing Co. Zep Manufacturing Co., owns and/or operates the facility
28
     located at 5137 West Latham Street, Phoenix, Arizona from which there has been an alleged



                                                       18
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 19 of 23




1
     release or threatened release of a hazardous substance, or Zep Manufacturing Co. formerly owned

2    or operated that facility at the time of an alleged release or threatened release of hazardous
3
     substances at the facility that include PCE, and 1,1,1-TCA, in the soil and in the groundwater.
4
               79.   The contaminants potentially released at the Zap Manufacturing Co. facility are
5

6    likely the same ones that Third-Party Plaintiffs are at risk of incurring response costs or at risk of
7
     payment in excess of their fair share of a common liability
8
                                       FIRST CLAIM FOR RELIEF
9

10                             Contribution against Third-Party Defendants
11
               80.   Third-Party Plaintiffs reallege and incorporate paragraphs 1-79 as if fully set forth
12
     herein.
13

14             81.   Each site of the Third-Party Defendants’ current and former operations identified
15   above is a “facility” within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
16
               82.   Each of the Third-Party Defendants identified herein is a “person” as defined by
17

18   Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

19             83.   There has been an actual or threatened release of hazardous substances at each of
20
     the Third-Party Defendants’ sites described above within the meaning of Sections 101(14) and
21

22
     (22) of CERCLA, 44 U.S.C. §§ 9601(14), (22).

23             84.   The Third-Party Defendants owned and/or operated facilities at the time of disposal
24
     of hazardous substances, or own and/or operate facilities at which there has been a release of
25
     hazardous substances within the meaning of Section 107(a)(2) of CERCLA, 44 U.S.C. §
26

27   9607(a)(2).
28
               85.   Third-Party Plaintiffs may incur response costs that are greater than their equitable



                                                       19
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 20 of 23




1
     shares of those costs, and which equitably should be borne by Third-Party Defendants.

2              86.    While Third-Party Plaintiffs deny any liability to G&K in this action, if Third-Party
3
     Plaintiffs are held jointly and severally liable to G&K for response costs or otherwise found liable
4
     to G&K for any amount or obligation in excess of their equitable share of response
5

6    costs, Third-Party Defendants are liable to Third-Party Plaintiffs for any such excess amount
7
     pursuant to CERCLA Section 113(f)(1), 42 U.S.C. § 9613(f)(1).
8
                                       SECOND CLAIM FOR RELIEF
9

10                                           Declaratory Judgment
11
               87.    Third-Party Plaintiffs reallege and incorporate paragraphs 1-86 as if fully set forth
12
     herein.
13

14             88.    There is a present and actual controversy between Third-Party Plaintiffs and all
15   Third-Party Defendants concerning their respective rights and obligations with respect to the
16
     response costs associated with the RID Wells.
17

18             89.    Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides, in relevant part

19   that:
20
               In any such action described in this subsection, the court shall enter a declaratory
21             judgment on liability for response costs or damages that will be binding on any
22
               subsequent action or actions to recover further response costs or damages, A
               subsequent action or actions under section 9607 of this title for further response
23             costs at the vessel or facility may be maintained at any time during the response
24
               action but must be commenced no later than 3 years after the date of completion of
               all response action, Except as otherwise provided in this paragraph, an action may
25             be commenced under section 9607 of this title for recovery of costs at any time after
               such costs have been incurred.
26

27   42 U.S.C. § 9613(g)(2).
28
               90.    Third-Party Plaintiffs seek a declaratory judgment under Section 113(g)(2) of



                                                        20
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 21 of 23




1
     CERCLA, 42 U.S.C. § 9613(g), against all Third-Party Defendants holding them liable for their

2    respective equitable shares of response costs, which will be binding in any subsequent action to
3
     recover further response costs.
4
            WHEREFORE, Third-Party Plaintiffs respectfully request that the Court enter judgment
5

6    in their favor and against the Third-Party Defendants, as follows:
7
            A.     In the event that Third-Party Plaintiffs are held liable for more than their fair share
8
     of G&K’s alleged response costs, a judgment in favor of Third-Party Plaintiffs and against each
9

10   Third-Party Defendant, in an equitable amount;
11
            B.     A declaratory judgment that Third-Party Plaintiffs are entitled to recover an
12
     equitable portion of their future costs, including interest, from any party or parties held liable;
13

14          C.     A declaratory judgment against all Third-Party Defendants finding that they are
15   each liable under CERCLA and are obliged to pay for their equitable shares of all past and future
16
     response costs associated with the RID Wells.
17

18          D.     An award of reasonable costs to Third-Party Plaintiffs; and

19          E.     Such other relief as the Court deems just and proper.
20
            RESPECTFULLY SUBMITTED this 16th day of August, 2019.
21

22
                                         PEARSON LAW GROUP LLC

23                                             BY: /s/William W. Pearson
24
                                                   WILLIAM W. PEARSON
                                                   Attorney for Defendant Maricopa County
25

26

27

28




                                                      21
         Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 22 of 23




1
                                        WILLIAM G. MONTGOMERY
                                        MARICOPA COUNTY ATTORNEY’S OFFICE
2
                                             BY: /s/Ann Thompson Uglietta
3
                                                 ANN THOMPSON UGLIETTA
4                                                MAXINE S. MAK
                                                 Attorneys for Defendant Maricopa County
5

6
                                        GORDON REES SCULLYMANSUKHANI, LLP
7
                                           BY: /s/ John L. Condrey
8                                               JOHN L. CONDREY
                                                KIRA N. BARRETT
9
                                                RACHEL WERNER
10                                             Attorneys for Defendant Prudential Overall Supply
11

12                                   CERTIFICATE OF SERVICE
13          I hereby certify that on August 16, 2019, I electronically transmitted the attached document
14   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
15   Filing to the CM/ECT registrants noted below.
16
                                                   /s/ Donna Ross
17   Michael K. Kennedy, Esq.
     GALLAGHER & KENNEDY
18
     2575 East Camelback Road
19   Phoenix, AZ 85016-9225
     mkk@gknet.com
20
     Attorneys for Plaintiff – Gallagher & Kennedy, PA
21
     Andrea J Driggs, Esq.
22
     Christopher David Thomas, Esq.
23   Barry Grant Stratford, Esq.
     Matthew Luis Rojas, Esq.
24
     PERKINS COIE LLP - Phoenix, AZ
25   adriggs@perkinscoie.com
     ethomas@perkinscoie.com
26
     BStratford@perkinscoie.com
27   mlrojas@perkinscoie.com
     Attorneys for the City of Phoenix
28




                                                     22
        Case 2:16-cv-04447-DAE-BGM Document 383 Filed 08/16/19 Page 23 of 23




1
     Stephen Lawrence Wetherell, Esq.
     PHOENIX CITY ATTORNEYS OFFICE
2    CIVIL DIVISION
     stephen.wetherell@phoenix.gov
3
     Attorney for the City of Phoenix
4
     John L. Condrey
5
     Kira N. Barrett
6    Rachel L. Werner
     Gordon Rees Scully Mansukhani, LLP
7
     Two North Central Avenue Suite 2200
8    Phoenix, AZ 85004
     jcondrey@grsm.com
9
     knbarrett@grsm.com
10   rwerner@grsm.com
     Attorneys for Prudential
11
     Overall Supply
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           23
